Title: To John Adams from Thomas Digges, 31 October 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. Sir
      
       Tuesday Octor. 31. 1780
      
     
     We have not the least news from the Westward more than the publick papers will announce, but in hourly expectations of some from N York. Our grand fleet passd Plymo. the 27th. and these winds have probly put them on their intendd station for Cruizing. A small fleet has saild to N York—a frigate or so with 10 or a doz store Ships and Merchantmen, but no troops or any thing like any. Four Ships of the line are going soon to the Wt. Inds. They carry troops 3 to 5,000—and I guess these will be the last Expeditions or fleets in this year of our Lord 1780.
     We are all anxiety for the Speech, which some say is not to deliverd to day, but tomorrow. I Shall keep this letter open to a late hour to inclose it or give you any cue of the tendency of it that may be in my power to gather.
     Yours of the 14th. got to hand after my letter of the 27th. was forwarded. I have in my possession one from Mr. Searle to Mr. Laurens which I understand the substance of from the bearer of it Mr. Jones, this shall find its way to Mr. L tho the letter may not. Please to mention this to Mr. S——le with my best wishes &c. &c. Any thing flat and smally folded will duly find its way. I only observe a caution of not doing Him any hurt by what is written. The day will come when relaxation from present severity will take place, therefore any discoverys may make confinement longer. Any hints can be securely communicated. He is made easier, and better in health by them. No one I beleive can tell upon what principle Mr. L was committed upon. Principle here, is not so much regarded as you immagine; It is generally the sudden impulse of the hour that lead our rulers in Error. I beleive they think themselves in an Error already about the Committment and ill treatment of that man, and probably they will act with more lenity soon, and sink into the other extreem. Appearances however speak that His Confinement will be a long one. The Law for suspending the Habeas Corpus to those who have embarkd and been beyond Sea, which was passd in 1777 and is I believe in force to Jany. 1. 1780, prevents Mr. L getting releasd by Bail, and authorises his Enemys to keep him in confinement as long as they think fit. I will get you the Law, as well as the Arguments in Ebenezer Smith Platts case and send them You.
     It is impossible to describe why or wherefore these people act as they do; every thing seems to indicate they mean to play away the last stake with America, to exasperate Your Countrymen all in their power, and drive them to acts of retaliation. They seem to deliver themselves up intirely to the Government of their passions and their Caprice, and conduct themselves according to no system whatever. This harsh treatment of Mr. Laurens, together with Lord Cornwallis’s military Executions and cool butchery of defenseless people in So Carolina, irrevocably seals the perpetual disunion between Great Britain and America. I cannot but lament that appearances speak Peace at a very great distance—Come when it will we may safely pronounce that it will be accompanyd with anguish and humiliation to the Savage Heart of “White Eyes,” that seems insatiable of human gore.
     I am with the Highest Esteem Yr Obedient Servant
     
      WSC
     
     
      There was no Speech to day. But the jst of it is supposd for a Continuance of the War—that Cornwallis success shews what may be done by vigorous exertions—very Complimentary to that Genl.—assuring that the money which may be granted will be properly applyd &c. &c. &c.—
      
     
      C. W. Cornwall chosen Speaker by a Majority of 31 votes
     
     
      for Cornwall
      234
     
     
      for Sr. Fletcher Norton
      203
     
     
      
      31
     
    
   
    